 

Exhibit 10.42



BR WATERFORD JV MEMBER, LLC

ASSIGNMENT OF MEMBERSHIP INTEREST

 

Effective as of the 2nd day of April, 2014, for value received, BLUEROCK SPECIAL
OPPORTUNITY + INCOME FUND II, LLC, a Delaware limited liability company
("Assignor"), a member of BR WATERFORD JV MEMBER, LLC, a Delaware limited
liability company (the "Company"), hereby sells, assigns and transfers unto BRG
WATERFORD, LLC, a Delaware limited liability company ("Assignee"), all of its
right, title, and interest in its ninety percent (90%) limited liability company
interest in the Company, together with any and all claims, title, interests,
entitlements, capital account balances, distributions and other rights related
to such limited liability company interest (the "Interest"). Assignee hereby
accepts from Assignor the Interest and agrees to be substituted as a member in
the Company in the place and stead of Assignor with respect to the Interest
assigned to and accepted by Assignee as provided herein.

 

Assignor, in its capacity as a manager and a member of the Company, consents to
and hereby admits Assignee as a member of the Company, with all rights and
obligations as a substitute member of the Company with respect to the Interest.
Assignee agrees to be bound by the terms of the Company's limited liability
company agreement, and by execution of this Assignment becomes a party thereto,
and assumes and agrees to pay and discharge when and as due all the liabilities,
obligations, and responsibilities of Assignor arising from Assignor's ownership
of the Interest acquired by Assignee from and after the date hereof. Assignor
and Assignee mutually agree to reasonably cooperate at all times from and after
the date hereof with respect to any of the matters described herein, and to
execute such further documents as may be reasonably requested for the purpose of
giving effect to, evidencing or giving notice of the transaction evidenced by
this Assignment.

 

This Assignment shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective heirs, personal representatives, successors
and assigns. No supplement, modification, waiver or termination of this
Assignment or any provisions hereof shall be binding unless executed in writing
by the person to be bound thereby. No waiver of any of the provisions of this
Assignment shall constitute a waiver of any other provision (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

 

This Assignment can be executed in any number of counterparts, each of which,
when so executed, shall be deemed an original; such counterparts together shall
constitute one original. This Assignment will be governed by the laws of the
State of Delaware, without giving effect to principles of conflict of laws of
that State.

 

 

[SIGNATURES ON FOLLOWING PAGE]

 



 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have each duly authorized and executed
this Assignment effective as of the date first written above.

 

  ASSIGNOR:             BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II, LLC,   a
Delaware limited liability company           By: BR SOIF II Manager, LLC,     a
Delaware limited liability company, its Manager                 By: /s/ Jordan
S. Ruddy       Name: Jordan S. Ruddy     Title:   Authorized Signatory          
ASSIGNEE:            

BRG WATERFORD, LLC,

  a Delaware limited liability company           By: Bluerock Residential
Holdings, L.P.,     a Delaware limited partnership,     its Sole Member        
    By: Bluerock Residential Growth REIT, Inc.,       a Maryland corporation,  
    its General Partner                   By:   /s/ Christopher J. Vohs        
Name: Christopher J. Vohs       Title:   Chief Accounting Officer

 

 

 

